     Case 1:19-cv-00955-AWI-JLT Document 50 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       RICHARD SCOTT KINDRED,                                Case No.: 1:19-cv-00955-AWI-JLT (PC)
12                          Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                               MOTION TO COMPEL AS UNTIMELY
13             v.
                                                               (Doc. 47)
14       A. DIKE,
15                          Defendant.
16

17            On January 25, 2021, Plaintiff filed a motion to compel the production of documents or, in

18   the alternative, for a subpoena duces tecum. (Doc. 47.) Defendant filed an opposition to the

19   motion on February 2, 2021. (Doc. 48.) Therein, Defendant contends that Plaintiff’s motion is

20   time-barred.1 (Id. at 2.) The Court agrees.

21            Plaintiff’s motion and proof of service are dated January 12, 2021. (Doc. 47 at 4, 5.) Thus,

22   assuming the prison-mailbox rule applies, Plaintiff submitted his motion for filing on that date.

23   However, “[t]he deadline to complete discovery, including filing motions to compel, [wa]s

24   December 16, 2020.” (Doc. 38.) This was an extension from the original discovery deadline of

25   September 17, 2020. (See Doc. 14 at 3.) Thus, Plaintiff submitted his motion nearly a month after

26   the continued discovery cutoff date.

27
     1
      Defendant also contends that Plaintiff failed to serve the motion on Defendant’s counsel. (Doc. 48 at 2.) However,
28   per the Court’s first information order, “[a] pro se plaintiff need not serve documents on counsel for a defendant.”
     (Doc. 3 at 4.)
     Case 1:19-cv-00955-AWI-JLT Document 50 Filed 03/04/21 Page 2 of 2


 1          Plaintiff has not filed a reply to Defendant’s opposition, and the time to do so has passed.

 2   See Local Rule 230(l). Plaintiff does not provide justification for why his motion is untimely, or

 3   why he failed to request an extension of the discovery deadline as indicated by the Court’s

 4   discovery and scheduling order and first informational order. (Doc. 14 at 3; Doc. 3 at 5.)

 5   Accordingly, the Court DENIES Plaintiff’s motion as untimely.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 3, 2021                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
